PER CURIAM.
Federal Rules of Civil Procedure, rule 73(b), 28 U.S.C.A. following section 723c, requires that a notice of appeal “designate •the judgment or part thereof appealed from.” Appellants wholly failed to comply -with this requirement. In some cases this would be a formal and not necessarily fatal . defect.1 But in this case orders of various sorts were entered at various times, and the -defect makes it impossible to decide either whether the appeal is timely or whether -it is from an appealable order. Since the .appeal, in any view, is without merit, it would be gratuitous to make assumptions in order to find that it is properly before us.
Appeal dismissed.

 Cf. Shannon v. Retail Clerks International Protective Ass’n, 7 Cir., 128 F.2d 553; Rosenberg v. Union Trust Co. of Rochester, 259 N.Y. 123, 181 N.E. 71.